PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 9,900,436
Issue Date: February 20, 2018
Application No. 15/460,931
Filing or 371(c) Date: March 16, 2017
Attorney Docket No. 710004.031501 
For: COORDINATING VOICE 
CALLS BETWEEN REPRESENTATIVES 
AND CUSTOMERS TO INFLUENCE AN 
OUTCOME OF THE CALL







:
:
:
:	DECISION ON PETITION
:
:



This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 8, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Joy Dobbs at (571) 272-3001. 



/Michelle R Eason/
Michelle R. EasonLead Paralegal SpecialistOffice of Petitions